Citation Nr: 0613732	
Decision Date: 05/11/06    Archive Date: 05/25/06

DOCKET NO.  04- 26 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

Robert Pezold, Associate Counsel


INTRODUCTION

The veteran had active duty service with the United States 
Army from April 1970 until November 1971.



This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia (RO), which denied the benefit sought on 
appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)). VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the claimant is expected to obtain and submit, and which 
evidence will be retrieved by VA. See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002). See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

With respect to the veteran's claim of entitlement to service 
connection for PTSD, the Board finds that additional 
development is required pursuant to the VCAA.  Specifically, 
the veteran claims in his PTSD questionnaire that he was in 
close proximity to mortar fire while stationed in Vietnam.  
Service personnel records establish that the veteran had 
service in Vietnam from November 23, 1970 to November 9, 
1971.  During this period the veteran was assigned as a 
"CommCenSpec" with "556th Sig Co USARPAC-Vietnam."

There is no indication that VA has tried to verify the 
veteran's stressor.  Because the verification of a stressor 
is crucial to establishing service connection for a 
psychiatric disability of PTSD, further effort should be made 
to corroborate the claimed stressful event.

It is also noted that the veteran has not been afforded a VA 
psychiatric examination.  In the present case, private 
treatment records reflect complaints of anxiety.  
Furthermore, the evidence indicates that the veteran has been 
prescribed Clonazepan for his psychiatric symptoms.  In light 
of this evidence of persistent psychiatric symptoms, the 
veteran should be scheduled for a VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and request a 
statement providing as much detail as 
possible regarding his in-service 
stressors.  He should be asked to provide 
specific details of the mortar and rocket 
fire experienced while stationed with 
556th Sig Co USARPAC-Vietnam, to include 
the names, ranks, unit of assignment and 
any other identifying information 
concerning any OTHER individuals involved 
in the events.  The veteran should be 
told that the information is necessary to 
obtain supportive evidence of the alleged 
stressful events and that failure to 
respond may result in adverse action.

2.  Request from the U.S. Army and Joint 
Services Records Research Center (JSRRC) 
all available unit records for "556th Sig 
Co USARPAC-Vietnam" from November 1970 
through November 1971, and request 
confirmation of the reported stressors of 
mortar attacks.  

3.  Upon completion of the above, 
determine whether any reported stressor 
is deemed verified by VA.  In any event, 
the veteran should be afforded a VA 
psychiatric examination to determine the 
presence and etiology of any and all 
psychiatric disability, to include PTSD.  

Regarding any acquired psychiatric 
disorder other than PTSD, the examiner 
should state whether it is at least as 
likely as not that such disability is 
causally related to active service.  

Regarding PTSD, the examiner should be 
apprised of the reported stressor(s) 
deemed verified by VA.  The examiner 
should state whether, based on such 
verified stressor, the veteran has a 
current diagnosis of PTSD that conforms 
with the American Psychiatric 
Association, Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV).  

The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  

4.  Thereafter, readjudicate the issue on 
appeal and consider all evidence received 
since issuance of the most recent 
Statement of the Case.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






